Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-13-00002-CV

                             IN THE INTEREST OF J.J., a Child

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-PA-02163
                          Honorable Richard Garcia, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the Final Order in Suit Affecting the
Parent-Child Relationship is AFFIRMED. It is ORDERED that no costs shall be assessed against
appellant in relation to this appeal because he qualifies as an indigent under TEX. R. APP. P. 20.

       Manuel C. Rodriguez Jr.’s motion to withdraw as counsel is GRANTED.

       SIGNED May 29, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice